DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL J. MILLS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2960

                           [February 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 13-001029CF10A.

  Michael J. Mills, Doral, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.